         Case 4:20-cv-03056-DMR Document 126 Filed 05/12/21 Page 1 of 4



 1    HERRERA KENNEDY LLP                                LIEFF CABRASER HEIMANN &
      Shawn M. Kennedy (SBN 218472)                      BERNSTEIN, LLP
 2    skennedy@herrerakennedy.com                        Michael W. Sobol (SBN 194857)
      Bret D. Hembd (SBN 272826)                         msobol@lchb.com
 3    bhembd@herrerakennedy.com                          Melissa Gardner (SBN 289096)
      4590 MacArthur Blvd., Suite 500                    mgardner@lchb.com
 4    Newport Beach, CA 92660                            275 Battery Street, 29th Floor
      Tel: (949) 936-0900                                San Francisco, CA 94111-3339
 5    Fax: (855) 969-2050                                Tel: (415) 956-1000
                                                         Fax: (415) 956-1008
 6    HERRERA KENNEDY LLP
      Nicomedes Sy Herrera (SBN 275332)                  BURNS CHAREST LLP
 7    nherrera@herrerakennedy.com                        Warren T. Burns (Pro Hac Vice)
      Laura E. Seidl (SBN 269891)                        wburns@burnscharest.com
 8    lseidl@herrerakennedy.com                          900 Jackson Street, Suite 500
      1300 Clay Street, Suite 600                        Dallas, TX 75202
 9    Oakland, CA 94612                                  Tel: (469) 904-4550
      Tel: (510) 422-4700                                Fax: (469) 444-5002
10    Fax: (855) 969-2050
                                                         BURNS CHAREST LLP
11    LIEFF CABRASER HEIMANN &                           Christopher J. Cormier (Pro Hac Vice)
      BERNSTEIN, LLP                                     ccormier@burnscharest.com
12    Rachel Geman (Pro Hac Vice to be Filed)            4725 Wisconsin Avenue, NW
      rgeman@lchb.com                                    Suite 200
13    250 Hudson Street, 8th Floor                       Washington, DC 20016
      New York, NY 10013-1413                            Tel: (202) 577-3977
14    Tel: (212) 355-9500                                Fax: (469) 444-5002
      Fax: (212) 355-9592
15
16   Attorneys for Plaintiffs and the Proposed Classes
17
18
                                 UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
20
21   IN RE PLAID INC. PRIVACY LITIGATION                    Master Docket No.: 4:20-cv-03056-DMR
22
     THIS DOCUMENT RELATES TO:
23                                                          NOTICE OF WITHDRAWAL OF
     All Actions                                            COUNSEL
24
25
26
27
28

     NOTICE OF WITHDRAWAL OF COUNSEL                                         CASE NO. 4:20-CV-03056-DMR
          Case 4:20-cv-03056-DMR Document 126 Filed 05/12/21 Page 2 of 4



 1 TO THE CLERK OF THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE that Russell Herman is no longer an attorney at Burns Charest LLP

 3 and is withdrawn as counsel of record for the proposed class. Burns Charest LLP continues to represent
 4 plaintiffs as Interim Co-Lead Class Counsel. All future papers should continue to be directed to the
 5 undersigned counsel.
 6 Dated: May 12, 2021                          Respectfully submitted,
 7                                              BURNS CHAREST LLP
 8
                                                /s/ Christopher J. Cormier
 9                                              Christopher J. Cormier

10                                              HERRERA KENNEDY LLP
                                                Shawn M. Kennedy (SBN bcdefb)
11                                              skennedy@herrerakennedy.com
                                                Bret D. Hembd (SBN bfbdbg)
12                                              bhembd@herrerakennedy.com
                                                ehij MacArthur Blvd., Suite hjj
13                                              Newport Beach, CA ibggj
                                                Tel: (iei) ikg-jijj
14                                              Fax: (dhh) igi-bjhj

15                                              HERRERA KENNEDY LLP
                                                Nicomedes Sy Herrera (SBN bfhkkb)
16                                              nherrera@herrerakennedy.com
                                                Laura E. Seidl (SBN bgidic)
17                                              lseidl@herrerakennedy.com
                                                ckjj Clay Street, Suite gjj
18                                              Oakland, California iegcb
                                                Telephone: (hcj) ebb-efjj
19
                                                Michael W. Sobol (SBN ciedhf)
20                                              msobol@lchb.com
                                                Melissa Gardner (SBN bdijig)
21                                              mgardner@lchb.com
                                                bfh Battery Street, bith Floor
22                                              San Francisco, CA ieccc-kkki
                                                Tel: (ech) ihg-cjjj
23                                              Fax: (ech) ihg-cjjd

24                                              LIEFF CABRASER HEIMANN &
                                                BERNSTEIN, LLP
25                                              Rachel Geman (Admitted Pro Hac Vice)
                                                rgeman@lchb.com
26                                              bhj Hudson Street, dth Floor
                                                New York, NY cjjck-ceck
27                                              Tel: (bcb) khh-ihjj
                                                Fax: (bcb) khh-ihib
28

     NOTICE OF WITHDRAWAL OF COUNSEL                                         CASE NO. 4:20-CV-03056-DMR
         Case 4:20-cv-03056-DMR Document 126 Filed 05/12/21 Page 3 of 4



                                       LIEFF CABRASER HEIMANN &
 1                                     BERNSTEIN, LLP
                                       Madeline M. Gomez (Admitted Pro Hac Vice)
 2                                     mgomez@lchb.com
                                       bbb bnd Avenue South, Suite cgej
 3                                     Nashville, TN kfbjc
                                       Tel: (gch) kck-ijjj
 4                                     Fax: (bcb) kck-iigh
 5                                     BURNS CHAREST LLP
                                       Christopher J. Cormier (Admitted Pro Hac Vice)
 6                                     ccormier@burnscharest.com
                                       efbh Wisconsin Avenue, NW
 7                                     Suite bjj
                                       Washington, DC bjjcg
 8                                     Tel: (bjb) hff-kiff
                                       Fax: (egi) eee-hjjb
 9
                                       BURNS CHAREST LLP
10                                     Warren T. Burns (Admitted Pro Hac Vice)
                                       wburns@burnscharest.com
11                                     ijj Jackson Street, Suite hjj
                                       Dallas, TX fhbjb
12                                     Tel: (egi) ije-ehhj
                                       Fax: (egi) eee-hjjb
13
                                       BURNS CHAREST LLP
14                                     C. Jacob Gower (Admitted Pro Hac Vice)
                                       jgower@burnscharest.com
15                                     kgh Canal Street, Suite ccfj
                                       New Orleans LA fjckj
16                                     Tel: (hje) fii-bdeh
                                       Fax: (hje) ddc-cfgh
17
                                       Attorneys for Plaintiﬀs and the Proposed Classes
18
19

20
21
22
23
24
25
26
27
28

     NOTICE OF WITHDRAWAL OF COUNSEL                              CASE NO. 4:20-CV-03056-DMR
          Case 4:20-cv-03056-DMR Document 126 Filed 05/12/21 Page 4 of 4



 1                                     CERTIFICATE OF SERVICE

 2          On May 12, 2021, I electronically submitted the foregoing document with the clerk of the

 3 court for the U.S. District Court for the Northern District of California, using the electronic case
 4 filing system. I hereby certify that I have provided copies to all counsel of record electronically or by
 5 another matter authorized by Fed. R. Civ. P. 5(b)(2).
 6          DATED: May 12, 2021

 7                                                /s/ Christopher J. Cormier
                                                  Christopher J. Cormier (Pro Hac Vice)
 8                                                BURNS CHAREST LLP
                                                  4725 Wisconsin Avenue, NW, Suite 200
 9                                                Washington, DC 20016
                                                  Telephone: (202) 577-3977
10                                                Email: CCormier@BurnsCharest.com
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28

     NOTICE OF WITHDRAWAL OF COUNSEL                                           CASE NO. 4:20-CV-03056-DMR
